DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-25, as amended in the Preliminary Amendment filed 2/11/21, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 10, and 16 recite(s) a method, an apparatus, and a computer program embodied on a non-transitory computer-readable medium for quantifying usage of robotic process automation related resources. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of quantifying usage of robotic process automation related resources, by specifically “quantifying usage of RPA (robotic process automation) related resources by a user based on RPA execution data associated with the user; generating a bill for the user based on the quantified usage of RPA related resources; and outputting the generated bill”. The limitations of at least “quantifying usage of RPA related resources by a user…” are drawn to performing calculations relating to the resource usage by a user, which is drawn to the abstract idea grouping of Mathematical Concepts (i.e. mathematical relationships, mathematical formulas or equations, mathematical calculations). Furthermore, the limitations of at least “generating a bill for the user…; and outputting the generated bill”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of generating and outputting a bill related to the resource usage. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as describing advertising, marketing or sales activity or behaviors, business relations, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing quantifying usage of robotic process automation related resources, which is related to the managing of personal behavior or relationships or interactions between people, including at least advertising, marketing or sales activity or behaviors, and/or business relations. Accordingly, the claims recite an abstract idea.
Regarding Step 2A, prong 2, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Examiner submits that the claims at hand in fact do not include any recitation of additional elements in the claim beyond the judicial exception that would integrate the judicial exception into a practical application. To be considered statutory, the claims require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In this regard, Examiner submits that there are no such additional elements that improve the functioning of a computer to any other technology or technical field, apply or use a judicial exception to effect a particular treatment, apply the judicial exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claims recite an abstract idea.
Regarding claims 2-9, 11-15, 17-25, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). For example, claim 2 describes calculating parameters representing usage of RPA related resources. Claim 3 describes specifics relating to what the parameters are based on. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself. The dependent claims also recite steps that together with the independent claims are accomplishing the overall process of quantifying usage of robotic process automation related resources, which falls within the abstract idea grouping(s) of Mathematical Concepts and/or Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). Accordingly, the dependent claims are drawn to an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites one additional element – using a processor to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the quantifying usage of robotic process automation related resources as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented on a computing system that can be any kind of device which can be configured to execute the methods, workflows and processes (see page 17, [0058-0059, 0064] and Fig. 7) including a method, an apparatus, and a computer program embodied on a non-transitory computer-readable medium for quantifying usage of robotic process automation related resources. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedala (US 2017/0243263 A1, herein Vedala) in view of Safary et al. (US 2020/0147791 A1, herein Safary).
As per claim 1, Vedala teaches of a computer implemented method comprising:
quantifying usage of resources by a user based on execution data associated with the user (pg. 1, [0009] which describes how a user’s use of cloud-based resources may vary over time, where a customer may request additional resources or request withdrawal of resources, so the usage of the cloud-based resources or services by customers may not be static; and pg. 2, [0019] which describes the resource consumption module that uses the periodic topology maps to determine resources consumed by a user during a particular period);
generating a bill for the user based on the quantified usage of resources; and outputting the generated bill (pg. 1, [0009-0011] and Fig.1 which describes how in a non-static environment of usage of cloud-based resources, there is a need for a mechanism to bill customers accurately for the actual consumption of resources over a period of time; and pg. 2, [0020] which describes the billing module used to generate a bill for the cloud-resources consumed by a user during a particular period, based on information from the resource consumption module; and pg. 3, [0021] which describes how the cloud billing system may include a communication module for transmitting a copy of the bill generated by billing module to a user).
However, Vedala fails to explicitly teach of quantifying usage of RPA (robotic process automation) related resources by a user based on RPA execution data associated with the user. Safary teaches of intelligent control code update for robotic process automation, specifically including:
quantifying usage of RPA (robotic process automation) related resources by a user based on RPA execution data associated with the user (pg. 1, [0005] which describes the system for intelligent control code update for robotic process automation, where the invention electronically retrieves one or more execution logs associated with one or more robotic process automation (RPA) sessions, initiates one or more machine learning algorithms configured to process the one or more execution logs, classifies the one or more exceptions into one or more predetermined classes based on machine learning algorithms, and deploys an automated exception handling subroutine to address the one or more exceptions; and pg. 1, [0011] which describes how the initiated reporting subroutines are configured to display on a user device a first dashboard page comprising a first graphical representation indicating a total number of exceptions arising from each RPA session during a predetermined time period based on at least the retrieved one or more execution logs; and pg. 3, [0034] which describes how the system may implement dynamic allocation and de-allocation of local memory resources among multiple computing devices in parallel or distributed system; and pg. 5, [0051] which describes how in RPA, a computer system or robot may mimic the actions of a human being in order to perform a computer-based task, so the RPA can be used to automate the execution of repetitive and manually intensive activities).
Vedala teaches of billing consumption of cloud-based resources. Safary teaches of intelligent control code update for robotic process automation, specifically including the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions, as claimed. Both references are drawn to managing resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vedala with the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions as taught by Safary for the purpose of using robotic process automation to allow a computer system or robot to mimic the actions of a human being in order to perform a computer-based task, allowing for the automating of the execution of repetitive and manually intensive activities. By doing so, one would reasonably expect the overall appeal of the invention to improve by at least reducing costs in cutting staff, lowering error rates, improving service (Safary, pg. 5, [0051]).
As per claim 10, it refers to an apparatus for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Vedala (US 2017/0243263 A1, herein Vedala) discloses the steps are performed by cloud system 100 (pg. 1, [0012, 0013] and Fig. 1, pg. 3, [0023] and Fig. 4).
As per claim 16, it refers to a computer program embodied on a non-transitory computer-readable medium for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Vedala (US 2017/0243263 A1, herein Vedala) discloses the steps are performed by machine-readable storage medium 404 (pg. 4, [0023, 0024] and Fig. 1).

As per claim 2, Vedala in view of Safary discloses all the elements of claim 1, and Safary further teaches wherein quantifying usage of RPA (robotic process automation) related resources by a user based on RPA execution data associated with the user comprises:
calculating one or more parameters representing the usage of RPA related resources based on the RPA execution data (pg. 1, [0005] which describes the system for intelligent control code update for robotic process automation, where the invention electronically retrieves one or more execution logs associated with one or more robotic process automation (RPA) sessions, initiates one or more machine learning algorithms configured to process the one or more execution logs, classifies the one or more exceptions into one or more predetermined classes based on machine learning algorithms, and deploys an automated exception handling subroutine to address the one or more exceptions; and pg. 1, [0011] which describes how the initiated reporting subroutines are configured to display on a user device a first dashboard page comprising a first graphical representation indicating a total number of exceptions arising from each RPA session during a predetermined time period based on at least the retrieved one or more execution logs; and pg. 3, [0032-0034] which describes how the memory stores information within the system and may store any one or more pieces of information and data used by the system in which it resides to implement the functions of that system, where the system may dynamically utilize the volatile memory over the non-volatile memory; as well as how the system may implement dynamic allocation and de-allocation of local memory resources among multiple computing devices in parallel or distributed system; and pg. 5, [0051] which describes how in RPA, a computer system or robot may mimic the actions of a human being in order to perform a computer-based task, so the RPA can be used to automate the execution of repetitive and manually intensive activities; and pg. 5, [0048] which describes how the systems and techniques of the invention are implemented in a computing system that includes a back end component, or a middleware component, or a front end component, or any combination, where the system components can be interconnected by any form or medium of digital data communication (e.g. a communication network), such as a local area network, a wide area network, or the Internet; and pg. 6, [0054] and Fig. 2 which describes how the process flow shows electronically retrieving one or more execution logs associated with one or more RPA sessions, where each RPA session may be configured to retain a log of one or more actions executed by the RPA, such as when the RPA is unable to execute at least a portion of an action, such as an exception that may cause the RPA session to crash and stop execution of any additional actions, where based on the exception detected, the RPA session may be configured to determine exception information such as exception type, metadata associated with the exception, a time instant associated with the exception, information associated with the RPA session and/or the like).
Vedala teaches of billing consumption of cloud-based resources. Safary teaches of intelligent control code update for robotic process automation, specifically including the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions, as claimed. Both references are drawn to managing resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vedala with the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions as taught by Safary for the purpose of using robotic process automation to allow a computer system or robot to mimic the actions of a human being in order to perform a computer-based task, allowing for the automating of the execution of repetitive and manually intensive activities. By doing so, one would reasonably expect the overall appeal of the invention to improve by at least reducing costs in cutting staff, lowering error rates, improving service (Safary, pg. 5, [0051]).

As per claim 3, Vedala in view of Safary discloses all the elements of claim 2, and Safary further teaches wherein the one or more parameters are based on at least one of a compute cycle, CPU (central processing unit) usage, RAM (random access memory usage), storage parameters, or API (application programming interface) usage for RPA services (pg. 1, [0005] which describes the system for intelligent control code update for robotic process automation, where the invention electronically retrieves one or more execution logs associated with one or more robotic process automation (RPA) sessions, initiates one or more machine learning algorithms configured to process the one or more execution logs, classifies the one or more exceptions into one or more predetermined classes based on machine learning algorithms, and deploys an automated exception handling subroutine to address the one or more exceptions; and pg. 1, [0011] which describes how the initiated reporting subroutines are configured to display on a user device a first dashboard page comprising a first graphical representation indicating a total number of exceptions arising from each RPA session during a predetermined time period based on at least the retrieved one or more execution logs; and pg. 3, [0032-0034] which describes how the memory stores information within the system and may store any one or more pieces of information and data used by the system in which it resides to implement the functions of that system, where the system may dynamically utilize the volatile memory over the non-volatile memory; as well as how the system may implement dynamic allocation and de-allocation of local memory resources among multiple computing devices in parallel or distributed system; and pg. 5, [0051] which describes how in RPA, a computer system or robot may mimic the actions of a human being in order to perform a computer-based task, so the RPA can be used to automate the execution of repetitive and manually intensive activities; and pg. 5, [0048] which describes how the systems and techniques of the invention are implemented in a computing system that includes a back end component, or a middleware component, or a front end component, or any combination, where the system components can be interconnected by any form or medium of digital data communication (e.g. a communication network), such as a local area network, a wide area network, or the Internet; and pg. 6, [0054] and Fig. 2 which describes how the process flow shows electronically retrieving one or more execution logs associated with one or more RPA sessions, where each RPA session may be configured to retain a log of one or more actions executed by the RPA, such as when the RPA is unable to execute at least a portion of an action, such as an exception that may cause the RPA session to crash and stop execution of any additional actions, where based on the exception detected, the RPA session may be configured to determine exception information such as exception type, metadata associated with the exception, a time instant associated with the exception, information associated with the RPA session and/or the like).
Vedala teaches of billing consumption of cloud-based resources. Safary teaches of intelligent control code update for robotic process automation, specifically including the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions, as claimed. Both references are drawn to managing resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vedala with the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions as taught by Safary for the purpose of using robotic process automation to allow a computer system or robot to mimic the actions of a human being in order to perform a computer-based task, allowing for the automating of the execution of repetitive and manually intensive activities. By doing so, one would reasonably expect the overall appeal of the invention to improve by at least reducing costs in cutting staff, lowering error rates, improving service (Safary, pg. 5, [0051]).
As per claim 11, it refers to the apparatus of claim 10 used for performing the above steps.  It recites limitations already addressed by claims 2 and 3 above, and is therefore rejected under the same art and rationale.
As per claim 17, it refers to the computer program of claim 16 used for performing the above steps.  It recites limitations already addressed by claims 2 and 3 above, and is therefore rejected under the same art and rationale.

As per claim 4, Vedala in view of Safary discloses all the elements of claim 2, and Safary further teaches wherein the one or more parameters are based on data sent and received on a network interface (pg. 5, [0048] which describes how the systems and techniques of the invention are implemented in a computing system that includes a back end component, or a middleware component, or a front end component, or any combination, where the system components can be interconnected by any form or medium of digital data communication (e.g. a communication network), such as a local area network, a wide area network, or the Internet).
Vedala teaches of billing consumption of cloud-based resources. Safary teaches of intelligent control code update for robotic process automation, specifically including the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions, as claimed. Both references are drawn to managing resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vedala with the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions as taught by Safary for the purpose of using robotic process automation to allow a computer system or robot to mimic the actions of a human being in order to perform a computer-based task, allowing for the automating of the execution of repetitive and manually intensive activities. By doing so, one would reasonably expect the overall appeal of the invention to improve by at least reducing costs in cutting staff, lowering error rates, improving service (Safary, pg. 5, [0051]).
As per claim 12, it refers to the apparatus of claim 10 used for performing the above steps.  It recites limitations already addressed by claims 2 and 4 above, and is therefore rejected under the same art and rationale.
As per claim 18, it refers to the computer program of claim 16 used for performing the above steps.  It recites limitations already addressed by claims 2 and 4 above, and is therefore rejected under the same art and rationale.

As per claim 5, Vedala in view of Safary discloses all the elements of claim 2, and Safary further teaches wherein the one or more parameters are based on at least one of a number of RPA robots utilized, a type of the RPA robots utilized, an execution of the RPA robots utilized, a number of times an RPA service or task is performed, or metrics evaluating RPA execution (pg. 1, [0005] which describes the system for intelligent control code update for robotic process automation, where the invention electronically retrieves one or more execution logs associated with one or more robotic process automation (RPA) sessions, initiates one or more machine learning algorithms configured to process the one or more execution logs, classifies the one or more exceptions into one or more predetermined classes based on machine learning algorithms, and deploys an automated exception handling subroutine to address the one or more exceptions; and pg. 1, [0011] which describes how the initiated reporting subroutines are configured to display on a user device a first dashboard page comprising a first graphical representation indicating a total number of exceptions arising from each RPA session during a predetermined time period based on at least the retrieved one or more execution logs; and pg. 3, [0032-0034] which describes how the memory stores information within the system and may store any one or more pieces of information and data used by the system in which it resides to implement the functions of that system, where the system may dynamically utilize the volatile memory over the non-volatile memory; as well as how the system may implement dynamic allocation and de-allocation of local memory resources among multiple computing devices in parallel or distributed system; and pg. 5, [0051] which describes how in RPA, a computer system or robot may mimic the actions of a human being in order to perform a computer-based task, so the RPA can be used to automate the execution of repetitive and manually intensive activities; and pg. 5, [0048] which describes how the systems and techniques of the invention are implemented in a computing system that includes a back end component, or a middleware component, or a front end component, or any combination, where the system components can be interconnected by any form or medium of digital data communication (e.g. a communication network), such as a local area network, a wide area network, or the Internet; and pg. 6, [0054] and Fig. 2 which describes how the process flow shows electronically retrieving one or more execution logs associated with one or more RPA sessions, where each RPA session may be configured to retain a log of one or more actions executed by the RPA, such as when the RPA is unable to execute at least a portion of an action, such as an exception that may cause the RPA session to crash and stop execution of any additional actions, where based on the exception detected, the RPA session may be configured to determine exception information such as exception type, metadata associated with the exception, a time instant associated with the exception, information associated with the RPA session and/or the like).
Vedala teaches of billing consumption of cloud-based resources. Safary teaches of intelligent control code update for robotic process automation, specifically including the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions, as claimed. Both references are drawn to managing resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vedala with the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions as taught by Safary for the purpose of using robotic process automation to allow a computer system or robot to mimic the actions of a human being in order to perform a computer-based task, allowing for the automating of the execution of repetitive and manually intensive activities. By doing so, one would reasonably expect the overall appeal of the invention to improve by at least reducing costs in cutting staff, lowering error rates, improving service (Safary, pg. 5, [0051]).
As per claim 13, it refers to the apparatus of claim 10 used for performing the above steps.  It recites limitations already addressed by claims 2 and 5 above, and is therefore rejected under the same art and rationale.
As per claim 19, it refers to the computer program of claim 16 used for performing the above steps.  It recites limitations already addressed by claims 2 and 5 above, and is therefore rejected under the same art and rationale.

As per claim 6, Vedala in view of Safary discloses all the elements of claim 2, and Safary further teaches wherein the one or more parameters includes whether an RPA service or task is a third-party RPA service or task (pg. 1, [0005] which describes the system for intelligent control code update for robotic process automation, where the invention electronically retrieves one or more execution logs associated with one or more robotic process automation (RPA) sessions, initiates one or more machine learning algorithms configured to process the one or more execution logs, classifies the one or more exceptions into one or more predetermined classes based on machine learning algorithms, and deploys an automated exception handling subroutine to address the one or more exceptions; and pg. 1, [0011] which describes how the initiated reporting subroutines are configured to display on a user device a first dashboard page comprising a first graphical representation indicating a total number of exceptions arising from each RPA session during a predetermined time period based on at least the retrieved one or more execution logs; and pg. 3, [0032-0034] which describes how the memory stores information within the system and may store any one or more pieces of information and data used by the system in which it resides to implement the functions of that system, where the system may dynamically utilize the volatile memory over the non-volatile memory; as well as how the system may implement dynamic allocation and de-allocation of local memory resources among multiple computing devices in parallel or distributed system; and pg. 5, [0051] which describes how in RPA, a computer system or robot may mimic the actions of a human being in order to perform a computer-based task, so the RPA can be used to automate the execution of repetitive and manually intensive activities; and pg. 5, [0048] which describes how the systems and techniques of the invention are implemented in a computing system that includes a back end component, or a middleware component, or a front end component, or any combination, where the system components can be interconnected by any form or medium of digital data communication (e.g. a communication network), such as a local area network, a wide area network, or the Internet; and pg. 6, [0054] and Fig. 2 which describes how the process flow shows electronically retrieving one or more execution logs associated with one or more RPA sessions, where each RPA session may be configured to retain a log of one or more actions executed by the RPA, such as when the RPA is unable to execute at least a portion of an action, such as an exception that may cause the RPA session to crash and stop execution of any additional actions, where based on the exception detected, the RPA session may be configured to determine exception information such as exception type, metadata associated with the exception, a time instant associated with the exception, information associated with the RPA session and/or the like). Examiner submits that determining if the RPA service or task is a third-party RPA service or task is another type of metadata that may be associated with the action or exception, as discussed by Safary above, which is merely a specific design choice. Use of such a means in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968). Furthermore, the cited art of Gupta et al. (US 2017/0249283 A1) which teaches of event resolution as a dynamic service discloses the concept of first party versus third party regarding the IT system and the solvers within the system that provide resolutions of the events.
Vedala teaches of billing consumption of cloud-based resources. Safary teaches of intelligent control code update for robotic process automation, specifically including the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions, as claimed. Both references are drawn to managing resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vedala with the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions as taught by Safary for the purpose of using robotic process automation to allow a computer system or robot to mimic the actions of a human being in order to perform a computer-based task, allowing for the automating of the execution of repetitive and manually intensive activities. By doing so, one would reasonably expect the overall appeal of the invention to improve by at least reducing costs in cutting staff, lowering error rates, improving service (Safary, pg. 5, [0051]).
As per claim 14, it refers to the apparatus of claim 10 used for performing the above steps.  It recites limitations already addressed by claims 2 and 6 above, and is therefore rejected under the same art and rationale.
As per claim 20, it refers to the computer program of claim 16 used for performing the above steps.  It recites limitations already addressed by claims 2 and 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Vedala in view of Safary discloses all the elements of claim 1, and Vedala further teaches wherein generating a bill for the user based on the quantified usage of resources comprises:
generating the bill for the user based on a billing model (pg. 1, [0009-0011] and Fig.1 which describes how in a non-static environment of usage of cloud-based resources, there is a need for a mechanism to bill customers accurately for the actual consumption of resources over a period of time; and pg. 2, [0020] which describes the billing module used to generate a bill for the cloud-resources consumed by a user during a particular period, based on information from the resource consumption module; and pg. 3, [0021] which describes how the cloud billing system may include a communication module for transmitting a copy of the bill generated by billing module to a user).
Safary further teaches of intelligent control code update for robotic process automation, specifically including: quantifying usage of RPA (robotic process automation) related resources (pg. 1, [0005] which describes the system for intelligent control code update for robotic process automation, where the invention electronically retrieves one or more execution logs associated with one or more robotic process automation (RPA) sessions, initiates one or more machine learning algorithms configured to process the one or more execution logs, classifies the one or more exceptions into one or more predetermined classes based on machine learning algorithms, and deploys an automated exception handling subroutine to address the one or more exceptions; and pg. 1, [0011] which describes how the initiated reporting subroutines are configured to display on a user device a first dashboard page comprising a first graphical representation indicating a total number of exceptions arising from each RPA session during a predetermined time period based on at least the retrieved one or more execution logs; and pg. 3, [0034] which describes how the system may implement dynamic allocation and de-allocation of local memory resources among multiple computing devices in parallel or distributed system; and pg. 5, [0051] which describes how in RPA, a computer system or robot may mimic the actions of a human being in order to perform a computer-based task, so the RPA can be used to automate the execution of repetitive and manually intensive activities).
Vedala teaches of billing consumption of cloud-based resources. Safary teaches of intelligent control code update for robotic process automation, specifically including the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions, as claimed. Both references are drawn to managing resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vedala with the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions as taught by Safary for the purpose of using robotic process automation to allow a computer system or robot to mimic the actions of a human being in order to perform a computer-based task, allowing for the automating of the execution of repetitive and manually intensive activities. By doing so, one would reasonably expect the overall appeal of the invention to improve by at least reducing costs in cutting staff, lowering error rates, improving service (Safary, pg. 5, [0051]).
As per claim 15, it refers to the apparatus of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

As per claim 8, Vedala in view of Safary discloses all the elements of claim 1, and Safary further teaches wherein the RPA execution data associated with the user is from at least one of an RPA robot or an RPA orchestrator (pg. 1, [0005] which describes the system for intelligent control code update for robotic process automation, where the invention electronically retrieves one or more execution logs associated with one or more robotic process automation (RPA) sessions, initiates one or more machine learning algorithms configured to process the one or more execution logs, classifies the one or more exceptions into one or more predetermined classes based on machine learning algorithms, and deploys an automated exception handling subroutine to address the one or more exceptions; and pg. 1, [0011] which describes how the initiated reporting subroutines are configured to display on a user device a first dashboard page comprising a first graphical representation indicating a total number of exceptions arising from each RPA session during a predetermined time period based on at least the retrieved one or more execution logs; and pg. 3, [0032-0034] which describes how the memory stores information within the system and may store any one or more pieces of information and data used by the system in which it resides to implement the functions of that system, where the system may dynamically utilize the volatile memory over the non-volatile memory; as well as how the system may implement dynamic allocation and de-allocation of local memory resources among multiple computing devices in parallel or distributed system; and pg. 5, [0051] which describes how in RPA, a computer system or robot may mimic the actions of a human being in order to perform a computer-based task, so the RPA can be used to automate the execution of repetitive and manually intensive activities; and pg. 5, [0048] which describes how the systems and techniques of the invention are implemented in a computing system that includes a back end component, or a middleware component, or a front end component, or any combination, where the system components can be interconnected by any form or medium of digital data communication (e.g. a communication network), such as a local area network, a wide area network, or the Internet; and pg. 6, [0054] and Fig. 2 which describes how the process flow shows electronically retrieving one or more execution logs associated with one or more RPA sessions, where each RPA session may be configured to retain a log of one or more actions executed by the RPA, such as when the RPA is unable to execute at least a portion of an action, such as an exception that may cause the RPA session to crash and stop execution of any additional actions, where based on the exception detected, the RPA session may be configured to determine exception information such as exception type, metadata associated with the exception, a time instant associated with the exception, information associated with the RPA session and/or the like).
Vedala teaches of billing consumption of cloud-based resources. Safary teaches of intelligent control code update for robotic process automation, specifically including the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions, as claimed. Both references are drawn to managing resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vedala with the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions as taught by Safary for the purpose of using robotic process automation to allow a computer system or robot to mimic the actions of a human being in order to perform a computer-based task, allowing for the automating of the execution of repetitive and manually intensive activities. By doing so, one would reasonably expect the overall appeal of the invention to improve by at least reducing costs in cutting staff, lowering error rates, improving service (Safary, pg. 5, [0051]).
As per claim 21, it refers to the computer program of claim 16 used for performing the above steps.  It recites limitations already addressed by claim 8 above, and is therefore rejected under the same art and rationale.

As per claim 9, Vedala in view of Safary discloses all the elements of claim 8, and Safary further teaches wherein the at least one of the RPA robot or the RPA orchestrator are implemented in a cloud computing environment (pg. 5, [0048] which describes how the systems and techniques of the invention are implemented in a computing system that includes a back end component, or a middleware component, or a front end component, or any combination, where the system components can be interconnected by any form or medium of digital data communication (e.g. a communication network), such as a local area network, a wide area network, or the Internet).
Vedala teaches of billing consumption of cloud-based resources. Safary teaches of intelligent control code update for robotic process automation, specifically including the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions, as claimed. Both references are drawn to managing resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vedala with the retrieval and processing of execution logs associated with one or more robotic process automation (RPA) sessions as taught by Safary for the purpose of using robotic process automation to allow a computer system or robot to mimic the actions of a human being in order to perform a computer-based task, allowing for the automating of the execution of repetitive and manually intensive activities. By doing so, one would reasonably expect the overall appeal of the invention to improve by at least reducing costs in cutting staff, lowering error rates, improving service (Safary, pg. 5, [0051]).
As per claim 22, it refers to the computer program of claim 21 used for performing the above steps.  It recites limitations already addressed by claim 9 above, and is therefore rejected under the same art and rationale.

As per claim 23, Vedala in view of Safary discloses all the elements of claim 1, and Vedala further teaches wherein the quantifying, the generating, and the outputting are performed by one or more computing devices implemented in a cloud computing system (pg. 1, [0009-0011] and Fig.1 which describes how a user’s use of cloud-based resources may vary over time, where a customer may request additional resources or request withdrawal of resources, so the usage of the cloud-based resources or services by customers may not be static, as well  as how in a non-static environment of usage of cloud-based resources, there is a need for a mechanism to bill customers accurately for the actual consumption of resources over a period of time; and pg. 2, [0019] which describes the resource consumption module that uses the periodic topology maps to determine resources consumed by a user during a particular period; and pg. 2, [0020] which describes the billing module used to generate a bill for the cloud-resources consumed by a user during a particular period, based on information from the resource consumption module; and pg. 3, [0021] which describes how the cloud billing system may include a communication module for transmitting a copy of the bill generated by billing module to a user).
As per claim 24, it refers to the apparatus of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 23 above, and is therefore rejected under the same art and rationale.
As per claim 25, it refers to the computer program of claim 16 used for performing the above steps.  It recites limitations already addressed by claim 23 above, and is therefore rejected under the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 2017/0249283 A1) teaches of event resolution as a dynamic service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                             

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683